Case: 22-50057     Document: 00516559177         Page: 1     Date Filed: 11/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50057
                                Summary Calendar                            FILED
                                                                     November 29, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Eduardo Guadalupe Melendrez-Soberanes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-220-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Eduardo Guadalupe Melendrez-Soberanes challenges his sentence for
   conspiracy to possess with intent to distribute cocaine. See 21 U.S.C. §§ 846,
   841(a)(1), (b)(1)(C). According to Melendrez-Soberanes, the district court
   erred when it held him accountable for 25 kilograms of cocaine.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50057        Document: 00516559177        Page: 2   Date Filed: 11/29/2022




                                    No. 22-50057


          We review the district court’s interpretation and application of the
   Guidelines de novo and the district court’s factual findings for clear error.
   United States v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019). The district
   court’s drug quantity calculation is a factual determination that we review for
   clear error. Id.
          In determining the quantity of methamphetamine involved in the
   offense, the district court considered the case agent’s approximation of
   unrecovered drugs based on the agent’s training, photos of the packages, and
   a coconspirator’s testimony. See id.; U.S.S.G. § 2D1.1 & comment. (n.5).
   Melendrez-Soberanes proffered no evidence that the cash seized reflected
   the scale of his trade in cocaine better than the testimony derived from the
   photographs. See United States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006);
   § 2D1.1, comment. (n.5). Thus, Melendrez-Soberanes fails to show that the
   district court clearly erred in relying on the quantity derived from those
   approximations. See Valdez, 453 F.3d at 267. Because the cocaine quantity
   that the district court attributed to Melendrez-Soberanes is plausible in light
   of the record as a whole, see Barfield, 941 F.3d at 761, the judgment of the
   district court is AFFIRMED.




                                         2